UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________________

UNITED STATES OF AMERICA,

                                            Plaintiff,

       v.

KATHY OERTELT                                                             1:15CR00013-001
175 WILLIAM STREET
TONAWANDA, NY 14150,

                                            Defendant,

       and

GREAT LAKES TRANSPORT SOLUTION LLC
ATTN: PAYROLL
4254 RIDGE LEA ROAD, SUITE 200
AMHERST, NY 14226,

                                            Garnishee.



                          FINAL ORDER OF GARNISHMENT


       A Writ of Continuing Garnishment was duly issued by this Court and personally

served on the Garnishee on or about March 8, 2019.



       Pursuant to the Writ of Continuing Garnishment, the Garnishee filed its Answer on

March 21, 2019 (Dkt. #21). In its Answer, the Garnishee states that at the time of the service

of the Writ, the Garnishee, had, and continues to have, in its possession and under its control,

personal property belonging to and due the defendant, in the form of earnings. In its

Answer, the Garnishee states that there is available future earnings under this garnishment

after deductions are made for statutory withholdings.
       On or about March 8, 2019, the Defendant was notified of her right to a hearing and has

not requested a hearing to object to the Answer of Garnishee or determine exempt property.



       Whereupon the Court, having considered the Application for a Writ of Continuing

Garnishment against the earnings, to include commissions, of the Defendant, the Answer of

the Garnishee, and noting that the Defendant has not exercised her right to request a hearing,

now finds that the entry of the Garnishee Order is in all respects proper.



       IT IS HEREBY ORDERED that the Garnishee pay, to Plaintiff, United States of

America, in care of the Clerk, United States District Court, at semi-monthly or at least

monthly, the lessor of:


        1.     Twenty-five percent (25%) of the judgment debtor's non-exempt disposable

earnings, to include commissions; or

        2.     All amounts of judgment debtor's disposable earnings in excess of thirty (30)

times the federal minimum hourly wage in effect at the time the debtor's earnings are payable.

See 15 U.S.C. § 1673(a).



        IT IS FURTHER ORDERED that all monies previously withheld by the Garnishee

in accordance with the Writ of Continuing Garnishment, shall be paid immediately to the

United States, in care of the Clerk, United States District Court.
         IT IS FURTHER ORDERED that the Garnishee continue to withhold such additional

non-exempt, personal property belonging to KATHY OERTELT, SSN: XXX-XX-6812, as

should come into the Garnishee's possession or control in the future until the above-referenced

judgment is either paid in full, or otherwise satisfied, or the Defendant separates from the

Garnishee's employment pursuant to Title 28, United States Code, Section 3205(c)(10), and

that the Garnishee pay over such property to Plaintiff.



         Checks should be payable to:

         CLERK, U.S. DISTRICT COURT

         and mailed to:

         CLERK, U.S. DISTRICT COURT
         2 Niagara Square
         Buffalo, New York 14202


         SO ORDERED.

Dated:     June 27, 2019
             Buffalo, NY


                                                           /s/William M. Skretny
                                                           WILLIAM M. SKRETNY
                                                           United States District Judge
